DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-14, 18, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz et al. US 9,876,483.
1.	A method for manufacturing a bulk acoustic wave (BAW) resonator module (Figs. 1-8; realized by the device), the method comprising: providing a substrate (105); defining a platform region (i.e. the central region with the cavity) on a surface of the substrate; disposing a BAW resonator device (120) on the surface of the substrate within the platform region; and etching an isolation trench (115, 215, etc.) into the substrate circumscribing at least 50% of a circumference of the platform region (Col. 4 lines 40-45; e.g. continuous loop would provide 100%).
2.	The method of claim 1, wherein the isolation trench circumscribes at least three sides of the circumference of the platform region (Col. 4 lines 40-45; e.g. continuous loop would provide all sides).

8.	The method of claim 1, further comprising: etching a second isolation trench (716, 816, etc.) into the substrate circumscribing at least 50% of a circumference of the platform region (Col. 11 lines 61-65).
9.	The method of claim 1, wherein the isolation trench comprises inner and outer isolation trenches in a gimble configuration (Col. 4 lines 45-63; Col. 11 line 65 – Col. 12 line 4; e.g. each trench has a left portion and a right portion that each curve around its side of the cavity, thus forming the gimble configuration). 
10.	The method of claim 1, wherein the isolation trench comprises: a first bracket-shaped trench circumscribing at least a first side of the platform region; and a second bracket-shaped trench circumscribing at least a second side of the platform region opposite to the first side of the platform region (Col. 4 lines 45-63; Col. 11 line 65 – Col. 12 line 4; e.g. each trench has a left portion and a right portion that each curve around its side of the cavity, thus each portion is a bracket-shaped trench on its side).
11.	A Bulk Acoustic Wave (BAW) resonator module (Figs. 1-8), comprising: a BAW resonator device (120); and a substrate (105) comprising: a platform region (i.e. the central region with the cavity) defined on a surface of the substrate, wherein the BAW resonator device is disposed on the surface of the substrate within the platform region; and an isolation trench (115, 215, etc.) circumscribing at least 50% of a circumference of the platform region (Col. 4 lines 40-45; e.g. continuous loop would provide 100%). 

13.	The BAW resonator module of claim 11, wherein an orientation of the isolation trench is determined at least in part based on expected stresses on the BAW resonator device (Col. 3 lines 62-65, Col. 6 lines 22-29, etc.). 
14.	The BAW resonator module of claim 11, wherein the isolation trench is etched (Col. 3 line 62) using a deep reactive-ion etching (DRIE) process (etched and DRIE process make this a product-by-process claim, and “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113), thus etched and DRIE have given no patentable weight on the product claim).
18.	The BAW resonator module of claim 11, wherein the substrate further comprises: a second isolation trench (716, 816, etc.) circumscribing at least 50% of a circumference of the platform region (Col. 11 lines 61-65). 
19.	The BAW resonator module of claim 11, wherein the isolation trench comprises inner and outer isolation trenches in a gimble configuration  (Col. 4 lines 45-63; Col. 11 line 65 – Col. 12 line 4; e.g. each trench has a left portion and a right portion that each curve around its side of the cavity, thus forming the gimble configuration). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. US 9,876,483.
Ortiz discloses the invention as discussed above but does not explicit disclose for claims 5 and 15: a depth of the isolation trench is between 35% and 75% of a thickness of the substrate; or for claims 6 and 16: the depth of the isolation trench is approximately 50% of the thickness of the substrate.  However, Ortiz discloses the depth of the trench may be varied to obtain different results (Col. 6 lines 57-63; Fig. 9; Col. 13 lines 42-45).  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the depth of the trench to the claimed values.  The modification would have been obvious because Ortiz already suggested various depth may be used to obtain different results (Col. 6 lines 57-63; Fig. 9; Col. 13 lines 42-45) thus the claimed values are part of the various variations as expected.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. US 9,876,483 as discussed above and further in view of Wang et al. US 7,834,524.
4.	Ortiz discloses the invention as discussed above but does not explicit disclose the isolation trench is etched using a deep reactive-ion etching (DRIE) process.
	Wang discloses BAW resonator (Fig. 4A), wherein trenches (46a,b) are etched using DRIE process (Col. 10 lines 28-34).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the trench using DRIE process.  The modification would have been obvious because Ortiz is silent on the type of etching process being used, thus any art recognized well-known etching process, such as DRIE process, used in Wang would have been useable thereof.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al. US 9,876,483 as discussed above and further in view of Guillou et al. US 9,735,338.
For claims 7 and 17, Ortiz discloses the invention as discussed above but does not explicit the BAW resonator device is encapsulated with a molding compound.
	Guillou discloses BAW resonator (Fig. 4; item 42) is encapsulated with a molding compound (50).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the BAW resonator device is encapsulated with a molding compound.  The modification would have been obvious because the encapsulation attenuates the transmission of external and stress to the device as taught by Guillou (Col. 6 lines 52-55).
	 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238.  The examiner can normally be reached on M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W/Examiner, Art Unit 2843

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843